Title: To James Madison from Elias Earle, 6 April 1812
From: Earle, Elias
To: Madison, James


SirHouse of Representatives 6th. april 1812
Agreable to Your request this morning I called on Genl. Dearborn to make a further Statement of my business. He gave me for answer that he thought it unnessasary to say more as the Case was before You & at Your discression—that the prices of the Iron & Iron tools could readily be got from the accountants office when Such articles had been settled for. That with respect to the Quantity of Land to be conveyed to me, it also rested with the President—but that he would See him & should Give it as his Opinion that one fourth of said purchase would be but reasonable for the purpose of said Works &. As General Dearborn is Expected to leave the city of Washington Soon—When Ever he comes to the presidents, Will it not be the only way to satisfy the president, by his asking Genl. Dearborn such Questions as he may think proper to satisfy himself—for Which purpose & that he may be fully satisfied on the Subject—I have Taken the liberty of enclosing Copies of Such letters—the Treaty—& the statement Given to me by Genl. Dearborn as I have in my possession at this time.
Which freedom I hope the President will Excuse me for. I am Very Respectfully Your Obt Sert
Elias Earle
